Citation Nr: 1213610	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-23 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The service treatment records are silent as to either treatment provided for, complaints of, or a diagnosis concerning a low back injury/disorder; clinical evaluation of the spine was normal at service discharge.

2.  At service discharge the Veteran denied ever having or having then "bone, joint, or other deformity," and he added that he had never had an illness or injury other than those already listed.  

3.  The first documented evidence of a lumbar spine disorder was in 2006 -- approximately 43 years following service discharge. 

4.  The Veteran's statements alleging his incurring a low back injury as a result of an in-service jeep accident are not credible.

5.  There is no competent and credible evidence of a nexus between the post service lumbar spine spondylosis and service, to include credible evidence of a continuity of symptomatology.






CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and implemented in part at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).


The RO provided pre-adjudication VCAA notice by letter, dated in April 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified of the provisions for the effective date of a claim and for the degree of disability assignable.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain any non-Federal records on his behalf. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA medical records.  While the Veteran's accredited representative in March 2012 (see Appellant's Brief) suggests that the service treatment records appeared to be incomplete, as they did not include mention of the Veteran's claimed in-service jeep accident, she is not shown to have shown that any such records exist.  Also, service treatment records are on file, and the file does not include any mention of the fact that these records may be incomplete.  

Here, a VA examination or VA medical opinion is not needed to decide the claim because there is no competent or credible evidence that the claimed back disorder is associated with an in-service injury, disease, or event.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In disability compensation claims, the United States Court of Appeals for Veterans Claims (Court) has held that the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon, at 20 Vet. App. 81, citing 38 U.S.C. § 5103A(d)(2).

The Board concludes that while there is competent evidence of current lumbar spine spondylosis, an indication that this may be associated with the Veteran's service is not present.  Specifically, while the Veteran claims he hurt his low back as a result of his involvement in an in-service jeep accident, the service treatment records just do not support this allegation.  Also, at his October 1963 service separation, clinical evaluation of the spine was normal.  Additionally, he at that time specifically denied ever having or having then a "bone, joint, or other deformity."  He also informed the examiner, as shown on the Report of Medical History, dated in October 1963, that he never had any illness or injury other than those already noted; a back disorder was not listed.  He attested to the truth of these statements when he signed the medical history.

When the Veteran was seen in the course of his receipt of private physical therapy in January 2006, the medical provider noted on the examination report that the date in which an injury occurred or when symptoms began (it was not specified which of the two applied), was January 30, 1995.  It was at this time, approximately 43 years postservice, that the Veteran was found to have lumbar spine spondylosis.  The Board finds no credible facts that indicate that a back disorder was related to service.  The Veteran has not even alleged that he had experienced back problems which continued or progressed in the years after service.  Again, the objective evidence shows no such symptoms until 2006, a period of approximately 43 years following the Veteran's service discharge.  Stated differently, the Veteran's statements provided during the appeal are not reliable, as they are inconsistent with the more credible evidence that was created contemporaneously with the time period in question and prior to a claim for VA compensation benefits for a back disorder.  Because there is no credible evidence that a back disorder may be due to service, there was no obligation to provide the Veteran with a VA examination in connection with this claim. 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, and private and VA medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a back disorder.  As stated above, the service treatment records are devoid of a finding of any type relating to the incurrence of a back injury.  Moreover, an October 1963 Report of Medical Examination revealed that clinical evaluation of the spine was normal.  In the Report of Medical History completed by the Veteran at that time, he specifically denied ever having or having then bone, joint, or other deformity.  Also, while the Veteran has claimed that he hurt his back at the time he fractured his left wrist, review of a June 1962 health record from the US Army Hospital in Ft. Carson, Colorado, while showing that the Veteran fractured his left wrist at the time, made no mention of either complaints of, or clinical findings relating to the Veteran's back.  This is evidence against a finding of any in-service incurred back disorder.

The first documented evidence of back-related pathology was in 2006 -- approximately 43 years following service the Veteran's discharge from active duty.  No medical professional has attributed the post service lumbar spine spondylosis, diagnosed in 2006, to service.  The Veteran is not even claiming continuity of symptomatology of symptoms.  Here, the Veteran informed VA as part of a VA Form 21-4142, that he was in receipt of private medical treatment for his back from 2003 to 2007.  To the extent that the Veteran now claims he has back problems stemming from an in-service jeep accident, the Board finds such statements are not credible for the reasons described above when addressing why a VA examination was not warranted.  The Veteran has claimed (see VA Form 9, received by VA in June 2009) that he was thrown from a jeep at which time the jeep was resting on his right shoulder; he also discussed his incurring a wrist injury at that time.  Of note, he made no mention of incurring any back injury at that time.  His assertions are accorded little probative value.  There is no competent and credible evidence of a nexus between the Veteran's lumbar spine spondylosis (diagnosed many years after his military service) and service. 

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a preponderance of the evidence is against the claim of entitlement to service connection for a back disorder, this rule does not apply, and the claim is denied. 


ORDER

Entitlement to service connection for a back disorder is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


